ACCEPTED
                                                                                                      04-14-00579-CV
                                                                                          FOURTH COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                                                                                9/18/2015 11:35:03 AM
                                                                                                       KEITH HOTTLE
                                                                                                               CLERK

                                    Cause No. 04-14-00579-CV

Jay Kay Bear, Ltd.,                               § In the Court of Appeals
                                                                                  FILED IN
       Appellant/ Cross-Appellee,                 §                       4th COURT OF APPEALS
                                                  §                         SAN ANTONIO, TEXAS
—versus—                                                                 09/18/2015
                                                  § Fourth Court of Appeals  District 11:35:03 AM
                                                  §                          KEITH E. HOTTLE
Patty Martin,                                     §                                Clerk
       Appellee/ Cross-Appellant.                 § San Antonio, Texas


                               APPELLANT’S MOTION FOR LEAVE
                           TO FILE A POST-SUBMISSION LETTER BRIEF



TO THE HONORABLE JUSTICES OF SAID COURT:

         NOW COMES Appellant Jay Kay Bear, Ltd., and respectfully requests that this Court

grant Appellant leave to file a post-submission letter brief, and would respectfully show the

Court as follows:

                             A.      Factual and Procedural History

1.       On September 2, 2015, this Court heard oral argument in this cause.

2.       On September 4, 2015, without leave of Court, Jay Kay Bear filed a post-submission

letter in an effort to offer additional briefing regarding Jay Kay Bear’s standing to pursue its

appeal, the implied findings of the trial court, and whether the 2003 Zyco Lien is superior to the

2008 Martin Lien as a matter of law.

3.       Jay Kay Bear failed to request leave to file that post-submission letter brief, as required

by Local Rule 8.5(b). Jay Kay Bear seeks to remedy that oversight through this Motion for

Leave.

4.       On September 14, 2015, Martin filed a Motion for Leave to File a Response to

Appellant’s Post-Submission Letter Brief. On September 15, 2015, this Court granted that

motion.
                                B.     Argument and Authorities

5.     Under Local Rule 8.5(b), “[i]f a party wishes to file a post-submission brief that has not

been requested by the Court, the party must obtain the Court’s permission.” Here, the Court did

not request a post-submission brief. Therefore, Jay Kay Bear was required to obtain the Court’s

permission.

6.     The undersigned counsel is embarrassed to admit that she filed the post-submission letter

brief on behalf of Jay Kay Bear in this case without requesting or obtaining this Court’s

permission. The undersigned counsel is even more embarrassed to admit that she routinely filed

post-submission letter briefs with this Court, and has never filed a motion for leave. The

undersigned counsel has learned the error of her ways and will not make the same mistake again.

7.     During oral argument, the Court asked jurisdictional questions that were not answered by

the Appellant’s briefing. During the oral argument, the Court’s jurisdictional concerns were

clearly not resolved by the undersigned counsel’s answers. Jay Kay Bear presented its post-

submission letter briefing in an effort to provide helpful authority and to aid the Court in

correctly answering the jurisdictional questions raised in this case.

                                  C.     Conclusion and Prayer

8.     For the foregoing reasons, Appellant Jay Kay Bear, Ltd. respectfully requests that this

Court grant Appellant’s Motion for Leave to File A Post-Submission Letter Brief.




                                                  2
Respectfully submitted,

  /s/ Beth Watkins
Beth Watkins
State Bar No. 24037675
LAW OFFICE OF BETH WATKINS
926 Chulie Drive
San Antonio, Texas 78216
(210) 225-6666—phone
(210) 225-2300—fax
Beth.Watkins@WatkinsAppeals.com

COUNSEL FOR APPELLANT
JAY KAY BEAR, LTD.




          3
                                CERTIFICATE OF CONFERENCE

        I hereby certify that on September 16, 2015, I e-mailed a copy of this motion to Patricia
M. Oviatt, Counsel for Appellee/ Cross-Appellant Patty Martin. On September 17, 2015, Ms.
Oviatt responded that, on behalf of her client, she was opposed to paragraph 7 of this motion.

                                                     /s/ Beth Watkins
                                                    Beth Watkins


                                   CERTIFICATE OF SERVICE

      I hereby certify that on September 18, 2015, a true and correct copy of the foregoing
Appearance of Counsel was electronically served on the following counsel of record:

Patricia M. Oviatt
COKINOS, BOSIEN & YOUNG
10999 West IH 10, Suite 800
San Antonio, Texas 78230
POviatt@cbylaw.com

COUNSEL FOR APPELLEE/ CROSS-APPELLANT
PATTY MARTIN



                                                     /s/ Beth Watkins
                                                    Beth Watkins

                                                    COUNSEL FOR APPELLANT
                                                    JAY KAY BEAR, LTD.




                                               4